            Case 2:19-cv-01502-BJR Document 50 Filed 01/22/20 Page 1 of 4



 1                                                      The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9

10

11   STATE OF WASHINGTON,                         Civil Action No. 2:19-cv-01502-BJR

12                                  Plaintiff,

13                             v.                 SUPPLEMENTAL NOTICE
                                                  REGARDING SECTION 2808
14   DONALD J. TRUMP et al.,                      CONSTRUCTION
15
                                    Defendants.
16

17

18

19

20

21

22

23

24

25

26

     SUPP. NOTICE REGARDING                                          U.S. DEPARTMENT OF JUSTICE
     SECTION 2808 CONSTRUCTION                                     Civil Division, Federal Programs Branch
     Case No. 2:19-cv-01502 (BJR)                                             1100 L. Street, NW
                                                                           Washington, DC 20005
                                                                             Tel: (202) 616-5084
               Case 2:19-cv-01502-BJR Document 50 Filed 01/22/20 Page 2 of 4



 1           Defendants hereby provide this supplemental notice to the Court regarding the timing of
 2   ground-disturbing activities arising from construction authorized pursuant to 10 U.S.C. § 2808.
 3           In a declaration filed on November 15, 2019, Defendants anticipated the earliest date on
 4   which any ground-disturbing activities could occur for these projects was 20 days after contract
 5   award, and the earliest date on which substantial construction could occur for these projects was 40
 6   days after contract award. Declaration of Brigadier General Glenn A. Goddard ¶ 10, ECF No. 43-6.
 7   Although it will be adhering to this timeline for certain projects, the Corps is now positioned to begin
 8   ground-disturbing activities as early as five days after contract award and substantial construction as
 9   early as ten days after contract award, due to efficiencies that have been gained during the award and
10   administration of the first several construction contracts. Further details regarding the anticipated
11   start times for ground disturbing activities and substantial construction for the § 2808 projects are
12   provided in the Second Declaration of Brigadier General Glenn A. Goddard, attached as Exhibit A
13   to this notice.
14   DATED: January 22, 2020
                                                    Respectfully submitted,
15
                                                    JOSEPH H. HUNT
16
                                                    Assistant Attorney General
17
                                                    JAMES M. BURNHAM
18                                                  Deputy Assistant Attorney General

19                                                  ALEXANDER K. HAAS
                                                    Director, Federal Programs Branch
20
                                                    ANTHONY J. COPPOLINO
21                                                  Deputy Director, Federal Programs Branch
22                                                  /s/ Leslie Cooper Vigen
                                                    LESLIE COOPER VIGEN
23                                                  Trial Attorney (D.C. Bar No. 1019782)
24
                                                    ANDREW I. WARDEN
25                                                  Senior Trial Counsel
                                                    KATHRYN C. DAVIS
26                                                  RACHAEL L. WESTMORELAND

     SUPP. NOTICE REGARDING                                                        U.S. DEPARTMENT OF JUSTICE
     SECTION 2808 CONSTRUCTION                                                   Civil Division, Federal Programs Branch
     Case No. 2:19-cv-01502 (BJR)                                                           1100 L Street, NW
                                                                                         Washington, DC 20005
                                                                                           Tel: (202) 616-5084
               Case 2:19-cv-01502-BJR Document 50 Filed 01/22/20 Page 3 of 4



                                          MICHAEL J. GERARDI
 1
                                          Trial Attorneys
 2                                        U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
 3                                        1100 L Street, NW
                                          Washington, D.C. 20005
 4                                        Tel.: (202) 305-0727
                                          Fax: (202) 616-8470
 5
                                          Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     SUPP. NOTICE REGARDING                                            U.S. DEPARTMENT OF JUSTICE
     SECTION 2808 CONSTRUCTION                                       Civil Division, Federal Programs Branch
     Case No. 2:19-cv-01502 (BJR)                                               1100 L Street, NW
                                                                             Washington, DC 20005
                                                                               Tel: (202) 616-5084
              Case 2:19-cv-01502-BJR Document 50 Filed 01/22/20 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2

 3           I hereby certify that on January 22, 2020, I electronically filed the foregoing Supplemental

 4   Notice Regarding Section 2808 Construction using the Court’s CM/ECF system, causing a notice

 5   of filing to be served upon all counsel of record.

 6
     Dated: January 22, 2020
 7                                                   /s/ Leslie Cooper Vigen
                                                     LESLIE COOPER VIGEN
 8                                                   Trial Attorney (D.C. Bar No. 1019782)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      SUPP. NOTICE REGARDING                                                     U.S. DEPARTMENT OF JUSTICE
      SECTION 2808 CONSTRUCTION                                                Civil Division, Federal Programs Branch
      Case No. 2:19-cv-01502 (BJR)                                                        1100 L. Street, NW
                                                                                       Washington, DC 20005
                                                                                         Tel: (202) 616-5084
